Title: To Thomas Jefferson from United States House of Representatives, 17 April 1806
From: United States House of Representatives
To: Jefferson, Thomas


                        
                            In the House of Representativesof the United States.Thursday 17th. April 1806.
                        
                        Resolved, That the President of the United States be requested to take effectual measures, to cause the south
                            wing of the Capitol to be prepared, for the accomodation of the House of Representatives, by the commencement of the next
                            Session of Congress.
                        Ordered, That Mr. Ely & Mr. Dawson, be appointed a committee to present to the President of the United
                            States, the aforegoing resolution.
                        
                            Nathl Macon
                            
                            Speaker.
                        
                    